Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 1 of 12 PagelD #: 1065

Ne WILSON ELSER

WILSQN ELSER MOSKOWITZ EDELMAN & DICKER LLP

Peter A. Meisels, Esq.
Direct dial: (914) 872-7156
Peter, Meisels(@wilsonelser.com

July 2, 2019

By ECF

Hon. Gary R. Brown
United States Magistrate Judge
United States District Court

for the Eastern District of New York
Alfonse M. D’ Amato Federal Building
100 Federal Plaza
Central Islip, NY 11722

Re: Joseph Jackson v. Nassau County et al., Docket No. 18-cv-3007 (JS) (GRB)
Our File No.: 12473.00014

Dear Judge Brown:

Wilson Elser represents defendants Nassau County, as well as one present and twelve former
County police officers in their official and individual capacities (the “County Defendants”). We
are writing in further connection with plaintiff's letter-motion dated May 14, 2019 (D.E. 170),
and in particular in response to a threat by plaintiffs attorney to seek Rule 11 sanctions in
connection with our response to that motion.

Background

Here are the relevant facts:

e On May 14, 2019, plaintiff filed a letter-motion seeking a conference to address certain
outstanding discovery issues (D.E. 170). One of the points raised in plaintiffs letter was
that he needed immediate discovery of the grand jury minutes in order to respond to the
County Defendants’ motion to dismiss the malicious prosecution claims because the
County Defendants were relying on the rule that the return of an indictment creates a
presumption of probable cause (the “indictment-presumption rule”).

e On May 21, 2019, the County Defendants filed a letter response to plaintiff's motion.
(D.E. 171). We argued, inter alia, that immediate disclosure of grand jury minutes was
not required because the County Defendants did not rely on the indictment-presumption
rule in seeking dismissal of the malicious prosecution claims. Rather, the County
Defendants are seeking dismissal of the claims because (i) Ms. Witherspoon’s statements
and trial testimony create an independent basis for probable cause; and (ii) the amended

1133 Weslchester Avenue « White Plains, NY 10604 * p 914.323.7000 + [914.323.7001

Albany * Ballimore * Boston ¢ Chicago * Connecticut » Dallas » Denver * Garden City » Houslon » Kenlucky » Las Vegas « london » Los Angeles « Miami
Milwaukee » New Jersey ° New York * Orlando + Chiladelphio * San Diego » San Froncisco « Virginia « Washinglon, DC » Wes! Palm Beach » While Plains
Affiliaies: Berlin * Cologne » FrankFurl * Munich © Pans

wilsonelser.com

 

7796069v.1
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 2 of 12 PagelD #: 1066

Hon. Gary R. Brown
July 2, 2019
Page 2

complaint does not sufficiently allege the personal participation of certain of the
individual defendants.

e On May 29, 2019, at 6:43 p.m., plaintiff's counsel sent an e-mail threatening to seek Rule
11 sanctions in connection with the County Defendants’ May 21, 2019 letter. In the e-
mail, plaintiffs counsel maintained that the County Defendants had, in fact, relied on the
indictment-presumption rule because cases discussing the rule were cited in their
memorandum of law. The e-mail states that if the County Defendants’ May 21, 2019
letter “is not promptly corrected as the Federal Rules require, plaintiff will seek all
available remedies (see attached notice of motion). We can discuss tomorrow.”

Attached to the e-mail was a notice of motion for Rule 11 sanctions signed by Mr.
Harvis. (Exhibit A)

e On May 30, 2019, at about 3:30 p.m., we had a telephone conference with plaintiff's
counsel to discuss various issues, including the Rule 11 sanctions issue raised in the e-
mail sent the prior evening. We explained to Mr. Harvis that while the County
Defendants’ brief contained a general discussion of the law applicable to claims for
malicious prosecution, and even though that general discussion included an explanation
of the indictment-presumption rule, the County Defendant never specifically relied on the
indictment-presumption rule in seeking dismissal of the malicious prosecution claims.
Rather, as noted above, the County Defendants only made two specific arguments for
dismissal of the malicious prosecution claims: (i) that there was an independent basis of
probable cause created by Ms. Witherspoon’s statements and trial testimony; and (ii) that
the amended complaint did not allege personal participation with respect to certain of the
individual defendants.

e On June 3, 2019, we appeared before Your Honor to discuss plaintiffs letter motion.
During the conference, the Court made certain rulings and scheduled a status conference
for July 22, 2019. However, the Rule 11 issue raised in the May 29, 2019 e-mail and
discussed among counsel on May 30, 2019, was never raised before Your Honor.

e For about a month following the conference we heard nothing further on the matter.

e However, on July 2 2019, at 2:32 p.m., plaintiff's counsel sent another e-mail raising the
Rule 11 issue. He wrote: “Given that you have not complied with our [May 29, 2019
request], we will be applying for Rule 11 sanctions. Before taking the time to do that and
burdening the Court with the issue, I wanted to take one last shot a persuading you to
correct the record...” (Exhibit B)

Discussion

Rule 11 provides, in relevant part, that:

By presenting to the court a pleading, written motion, or other
paper—whether by signing, filing, submitting, or later advocating

7796069v.1
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 3 of 12 PagelD #: 1067
Hon. Gary R. Brown

July 2, 2019
Page 3

it—an attorney or unrepresented party certifies that to the best of
the person's knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances: (1) it is not being
presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2)
the claims, defenses, and other legal contentions are warranted by
existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law or for establishing new law;
(3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after
a reasonable opportunity for further investigation or discovery; and
(4) the denials of factual contentions are warranted on the evidence
or, if specifically so identified, are reasonably based on belief or a
lack of information.

F.R.C.P. 11(b).

Plaintiff's notice of motion, which was signed by Mr. Harvis, states that plaintiff will be seeking
an “order pursuant to Fed. R. Civ. P. 11(c)(2) awarding reasonable expenses, including
attorney’s fees, incurred by plaintiff in responding to County defendants’ May 21, 2019 letter
(filed at DE #171), on the grounds that the factual contentions lack evidentiary support.” Ex. A.
There is no basis for an award of sanctions.

First, the factual statement contained in the County Defendants’ May 21, 2019 letter — that the
County Defendants are not seeking dismissal of plaintiff's malicious prosecution claims under
the incitement-presumption rule — is accurate. Point I of the County Defendants’ memorandum
of law in support of the motion to dismiss (D.E. 171) is entitled “The Federal and Common-Law
Claims for Malicious Prosecution Should be Dismissed.” The point starts with a two paragraph
general exposition of the law applicable to malicious prosecution claims. A series of basic rules
are set forth, one of which is the indictment- presumption rule. The Point then continues with
two sub-points: Sub-point A argues that Ms. Witherspoon’s statements and trial testimony
establish an independent basis of probable cause; Sub-point B argues that the amended complaint
did not allege personal participation as to a number of the individual County defendants. Hence,
while the indictment-presumption rule is included in the general exposition of the law applicable
to malicious prosecution claims, it was never specifically relied on as grounds for dismissal. In
fact, while Ms. Witherspoon’s statements and trial testimony were attached as exhibits to the
County Defendants’ motion, a copy of the indictment was not attached.

Accordingly, when the County Defendants wrote in their May 21, 2019 letter to Your Honor and
stated that the County Defendants were not relying on the indictment-presumption rule, that
statement was factually accurate.

Second, the stated rational for Rule 11 sanctions is that plaintiff was forced to respond to the

County Defendants’ May 21, 2019 letter. This is sheer bootstrapping. The May 21 letter was a
response to plaintiff's motion. Plaintiff never submitted a reply. His only “response” was to

7796069V. 1
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 4 of 12 PagelD #: 1068
Hon. Gary R. Brown

July 2, 2019
Page 4

threaten Rule 11 Sanctions, for which he is now seeking to be compensated. This kind of
circular reasoning should not be countenanced by the Court. Indeed, the frivolity of plaintiff s
tactics is highlighted by the fact that despite having threatened Rule 11 Sanctions, and having
discussed it at length on a conference call with counsel, plaintiff's attorney never raised it to the
Court when he appeared in person on June 3, 2019.

Threatening and filing a groundless motion for Rule 11 sanctions could itself be sanctionable.
Should plaintiff insist on filing his threatened baseless motion for sanctions, we respectfully
submit that this would be such a case.

Should Your Honor require any further information about the issues raised above, we are
available at the Court’s convenience.

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
7a

Peter A. Meisels

Enclosures

Cc via ECF:

ELEFTERAKIS, ELEFTERAKIS & PANEK
Attorneys for Plaintiff

80 Pine Street, 38" Floor

New York, NY 10005

(212) 532-1116

gharvis@eeplaw.com

HARRIS BEACH PLLC

Attorneys for the Freeport Defendants
100 Wall Street

23rd Floor

New York, NY 10005

212-687-0100
kcorbett(@harrisbeach.com

7796069V. 1
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 5 of 12 PagelD #: 1069

EXHIBIT A
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 6 of 12 PagelD #: 1070

 

Loomba, Lalit K.

From: Gabriel Harvis <gharvis@elefterakislaw.com>

Sent: Wednesday, May 29, 2019 6:43 PM

To: Mastellone, Janine; Meisels, Peter, Keith M. Corbett

Ce: Loomba, Lalit K.; Holubis, Allison; Stephanie L. Tanzi; Baree Fett; Flannery, John M

Subject: Re: Activity in Case 2:18-cv-03007-JS-GRB Jackson v. Nassau County et al Scheduling Order
Attachments: Notice of motion - Rule 11 - Jackson.pdf

Counselors:

Please add to the agenda for our call tomorrow a Rule 11 issue that has developed. In the County's May 21* letter (filed
at DE #171) (“Def. Ltr.”), Mr. Meisels states to the Court:

Plaintiff's stated need for [grand jury] minutes to be made available to defend the County Defendants’ Rule
12(b)(6) motion is based on a faulty premise; namely, that in moving to dismiss plaintiff's amended complaint
the County Defendants’ (sic) relied on a presumption of probable cause created by the indictment returned
against plaintiff. The County Defendants did not rely on that presumption.

Def. Ltr. at p. 3 (citing County Defendants’ Memorandum of Law in Support of their 12(b)(6) Motion at pp. 7-10)
(emphasis added).

However, p. 8 of the County Defendants’ 12(b)(6) Memo of Law contains the following passage:

The “existence of probable cause is a complete defense to a claim of malicious prosecution,” and “indictment by
a grand jury creates a presumption of probable cause that may only be rebutted by evidence that the indictment
was procured by ‘fraud, perjury, the suppression of evidence or other police conduct undertaken in bad faith.’
Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003), quoting Colon v. City of New York, 60 N.Y.2d 78, 83
(1983). As this Court observed, the plaintiff “bears the burden of proof in rebutting the presumption, and he
must do so with more than mere conjecture and surmise that his indictment was procured as a result of conduct
undertaken by the defendants in bad faith.” Tankleff v. County of Suffolk, 12017 U.S. Dist. LEXIS 97472, at *71-72
(E.D.N.Y, June 23, 2017) (Seybert, J.) (internal quotes and citations omitted).

(emphasis added).

Mr. Meisels’ representations in the County's May 21* letter thus lack a factual basis and violate Rule 11. If the letter is
not promptly corrected as the Federal Rules require, plaintiff will seek all available remedies (see attached notice of
motion). We can discuss tomorrow.

Thanks,
Gabe

Gabriel P. Harvis, Esq.

Partner / Co-Chair, Civil Rights Division
Elefterakis, Elefterakis & Panek

80 Pine Street, 38th Floor

New York, New York 10005

(212) 532-1116

(212) 532-1176 Fax
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 7 of 12 PagelD #: 1071

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

= X
JOSEPH JACKSON,
NOTICE OF MOTION
Plaintiff, FOR RULE 11
SANCTIONS
-against-
18 CV 3007 (JS) (GRB)
COUNTY OF NASSAU, et al.,
Defendants.
X

 

PLEASE TAKE NOTICE that, upon the Memorandum of Law and
Declaration of Gabriel P. Harvis, and upon all the prior pleadings and proceedings
herein, plaintiff moves this Court, at a date and time to be selected by the Court, for
an order pursuant to Fed. R. Civ. P. 11(c)(2) awarding reasonable expenses, including
attorney's fees, incurred by plaintiff in responding to County defendants’ May 21,
2019 letter (filed at DE #171), on the grounds that the factual contentions lack
evidentiary support.

Please take further notice that, pursuant to Local Civil Rule 6.1(b), opposition
papers are to be served fourteen days following service of plaintiff's moving papers,
and reply papers, if any, are to be served within seven days of service of the answering
papers.

Dated: New York, New York
May 29, 2019

ELEFTERAKIS, ELEFTERAKIS & PANEK
ro

 

Gabriel P. Harvis

80 Pine Street, 38 Floor
New York, New York 10005
(212) 532-1116
gharvis@eeplaw.com

To: Peter Meisels, Esq. (by mail and e-mail)
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 8 of 12 PagelD #: 1072

EXHIBIT B
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 9 of 12 PagelD #: 1073

 

Loomha, Lalit K.

From: Gabriel Harvis <gharvis@elefterakislaw.com>

Sent: Tuesday, July 2, 2019 2:31 PM

To: Meisels, Peter

Cc: Loomba, Lalit K.; Holubis, Allison; Baree Fett; Mastellone, Janine

Subject: Re: Activity in Case 2:18-cv-03007-JS-GRB Jackson v. Nassau County et al Scheduling Order
Hi Peter,

Given that you have not complied with our request outlined below, we will be applying for Rule 11 sanctions. Before
taking the time to do that and burdening the Court with the issue, | wanted to take one last shot at persuading you to
correct the record — please do so. If we do not hear from you (and the issue is not resolved), you will see our filing in due
course. | am available if you would like to discuss.

Thanks,
Gabe

Gabriel P. Harvis, Esq.

Partner / Co-Chair, Civii Rights Division
Elefterakis, Elefterakis & Panek

80 Pine Street, 38th Floor

New York, New York 10005

(212) 532-1116

(212) 532-1176 Fax

pee I
ELEFTERAKIS
ELEFTERAKIS ‘

 

 

~ PANEK

 

 

10

TOP 100 TOP 40 .
a VERDICTS Supor Lawyers under 40 Logatelito
erga hn! 2 2216 in tale 2016

yer

“ Eletterakis Law is NYC's power-house personal injury law Arm"
Super Lawyers

From: Gabriel Harvis <gharvis@elefterakislaw.com>

Date: Wednesday, May 29, 2019 at 6:43 PM

To: "Mastellone, Janine" <Janine.Mastellone@wilsonelser.com>, "Meisels, Peter"
<Peter.Meisels@wilsonelser.com>, "Keith M. Corbett" <KCorbett@HarrisBeach.com>

Cc: "Loomba, Lalit K." <Lalit.Loomba@wilsonelser.com>, "Holubis, Allison"
<Allison.Holubis@wilsonelser.com>, "Stephanie L. Tanzi" <STanzi@HarrisBeach.com>, Baree Fett
<bfett@elefterakislaw.com>, "Flannery, John M" <John.Flannery@wilsonelser.com>

Subject: Re: Activity in Case 2:18-cv-03007-JS-GRB Jackson v. Nassau County et al Scheduling Order

Counselors:
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 10 of 12 PageID #: 1074

Please add to the agenda for our call tomorrow a Rule 11 issue that has developed. In the County’s May 21* letter (filed
at DE #171) (“Def. Ltr.”}, Mr. Meisels states to the Court:

Plaintiff's stated need for [grand jury] minutes to be made available to defend the County Defendants’ Rule
12(b}(6) motion is based on a faulty premise; namely, that in moving to dismiss plaintiff's amended complaint
the County Defendants’ (sic) relied on a presumption of probable cause created by the indictment returned
against plaintiff. The County Defendants did not rely on that presumption.

Def. Ltr. at p. 3 (citing County Defendants’ Memorandum of Law in Support of their 12(b)(6) Motion at pp. 7-10)
{emphasis added).

However, p. 8 of the County Defendants’ 12(b)(6) Memo of Law contains the following passage:

The “existence of probable cause is a complete defense to a claim of malicious prosecution,” and “indictment by
a grand jury creates a presumption of probable cause that may only be rebutted by evidence that the indictment
was procured by ‘fraud, perjury, the suppression of evidence or other police conduct undertaken in bad faith.’“
Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003), quoting Colon v. City of New York, 60 N.Y.2d 78, 83
(1983). As this Court observed, the plaintiff “bears the burden of proof in rebutting the presumption, and he
must do so with more than mere conjecture and surmise that his indictment was procured as a result of conduct
undertaken by the defendants in bad faith.” Tankleff v. County of Suffolk, 12017 U.S. Dist. LEXIS 97472, at *71-72
(E.D.N.Y. June 23, 2017) (Seybert, J.) (internal quotes and citations omitted).

{emphasis added).

Mr. Meisels’ representations in the County’s May 21* letter thus lack a factual basis and violate Rule 11. If the letter is
not promptly corrected as the Federal Rules require, plaintiff will seek all available remedies (see attached notice of
motion). We can discuss tomorrow.

Thanks,
Gabe

Gabriel P. Harvis, Esq.

Partner / Co-Chair, Civil Rights Division
Elefterakis, Elefterakis & Panek

80 Pine Street, 38th Floor

New York, New York 10005

(212) 532-1116

(212) 532-1176 Fax

— !
ELEFTERAKIS
ELEFTERAKIS

a_i

 

 

’ PANER

 

 

 

10
por TOF 100 Super Lawyars TOP 40 Legalelite

ste Resta att Ted irene

“Eleferakis Law is NYC's power-house persanal injury law firm”
+ Super Lawyers
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 11 of 12 PagelD #: 1075

From: "Mastellone, Janine" <Janine.Mastellone@wilsonelser.com>

Date: Wednesday, May 29, 2019 at 3:36 PM

To: "Meisels, Peter" <Peter.Meisels@wilsonelser.com>, Gabriel Harvis <gharvis@elefterakislaw.com>, "Keith
M. Corbett" <KCorbett@HarrisBeach.com>

Cc: "Loomba, Lalit K." <Lalit.Loomba@wilsonelser.com>, "Holubis, Allison"
<Allison.Holubis@wilsonelser.com>, "Stephanie L. Tanzi" <STanzi@HarrisBeach.com>, Baree Fett
<bfett@elefterakislaw.com>, "Flannery, John M" <John.Flannery@wilsonelser.com>

Subject: RE: Activity in Case 2:18-cv-03007-JS-GRB Jackson v. Nassau County et al Scheduling Order

Gabe,

We are available tomorrow at 3:30 for a call with you. Kindly confirm. Thank you.

Janine Mastellone

Attorney at Law

Wilson Elser Moskowitz Edelman & Dicker LLP

1133 Westchester Avenue 150 East 42nd Street

White Plains, NY 10604 New York, NY 10017-5639
914.872.7230 (Direct)

845.260.8776 (Cell)

914.323.7000 (Main) 212-490-3000 (Main)
914.323.7001 (Fax) 2|2-490-3038 (Fax)

janine, mastellone(@iwilsonelser.com

 

From: Meisels, Peter

Sent: Tuesday, May 28, 2019 3:23 PM

To: ‘Gabriel Harvis' <gharvis@elefterakislaw.com>; Keith M. Corbett <KCorbett@HarrisBeach.com>

Cc: Loomba, Lalit K. <Lalit.Loomba@wilsonelser.com>; Holubis, Allison <Allison.Holubis@wilsonelser.com>; Mastellone,
Janine <Janine.Mastellone@wilsonelser.com>; Stephanie L. Tanzi <STanzi@HarrisBeach.com>, Baree Fett
<bfett@elefterakislaw.com>; Flannery, John M <John.Flannery@wilsonelser.com>

Subject: RE: Activity in Case 2:18-cv-03007-JS-GRB Jackson v. Nassau County et al Scheduling Order

Gabe-
We are juggling schedules. Will be back to you.

Peter Meisels

Attorney at Law

Wilson Elser Moskowitz Edelman & Dicker LLP
1133 Westchester Avenue

White Plains, NY 10604

914.872.7156 (Direct)

914.391.3690 (Cell)

914.323.7000 (Main)

914.323.7001 (Fax)

peter.meisels(@wilsonelser.com

CONFIDENTIALITY NOTICE; This electronic message is intended to be
viewed only by the individual or entity to whom it is addressed.
It may contain information that is privileged, confidential and
exempt from disclosure under applicable law. Any dissemination,

3
Case 2:18-cv-03007-JS-GRB Document 201 Filed 07/02/19 Page 12 of 12 PagelD #: 1076

distribution or copying of this communication is strictly prohibited
without our prior permission. If the reader of this message is not
the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by
return e-mail and delete the original message and any copies of it
from your computer system.

For further information about Wilson, Elser, Moskowitz, Edelman &
Dicker LLP, please see our website at www.wilsonelser.com or refer to
any of our offices.

Thank you.

**DISCLAIMER FOR ELECTRONIC COMMUNICATIONS NOTICE TO RECIPIENTS: The information
contained in (and attached to) this e-mail is intended only for the personal and confidential use of the designated
recipient(s) named above. This message may be an attorney/client communication and as such is privileged and
confidential. If the reader of this message is not the intended recipient, you are hereby notified that you have
received this document in error and that any review, dissemination, distribution or copying of this message is
strictly prohibited. If you received this communication in error, please notify us immediately by reply e-mail,
and delete the original message (including attachments).
